               Case 1:18-cv-04814-LJL-SDA Document 247 Filed 12/07/20 Page 1 of 1

    BARNES & THORNBURG LLP
                                                                                     11 South Meridian Street
                                                                                     Indianapolis, IN 46204-3535 U.S.A.
     J.T. Larson
                                                                                     (317) 236-1313
     317-231-7729
                                                                                     Fax (317) 231-7433
     Jt.larson@btlaw.com
                                                                                     www.btlaw.com




                                                                 12/7/2020
                                                                                    December 7, 2020
     Via Electronic Court Filing

     Honorable Stewart D. Aaron, U.S.M.J.
     Daniel Patrick Moynihan Courthouse
     500 Pearl Street
     New York, New York 10007-1312

               Re:         DePuy’s Request to Clarify Briefing Schedule on Plaintiffs’ Motion [Dkt. 244]

     Dear Judge Aaron:

            DePuy Orthopaedics, Inc. (“DePuy”) (now known as Medical Device Business Services, Inc.),
     pursuant to this Court’s local rules and Your Honor’s individual rules of practice, respectfully writes
     to the Court to clarify its deadline to oppose Plaintiffs’ Motion to Alter, Amend, or Set Aside the
     Court’s November 24, 2020 Order Pursuant to Federal Rule of Civil Procedure 59(e) [Dkt. 244.]
             Pursuant to Local Rule 6.1 (a) and (b), oppositions to discovery motions filed under Rules 26-
     37 and 45(d)(3) shall be filed within 7 days (see subsection 6.1(a)), and oppositions to all other
     motions are to be served within 14 days (see subsection 6.1(b)). Since Plaintiffs’ Motion explicitly
     relies on Rule 59 but concerns discovery issues, DePuy requests that the Court clarify that Local Rule
     6.1(b) applies and set the following briefing schedule: DePuy’s Opposition shall be due on December
     18, 2020 and Plaintiffs’ Reply shall be due on December 28, 2020.
                                                              Very truly yours,
                                                              /s/ J.T. Larson
                                                              J.T. Larson


     cc:       Joseph G. Eaton, Esq.
               Paul Asfendis, Esq.
               Andre Rouviere, Esq.


ENDORSEMENT: Local Civil Rule 6.3, which is applicable to motions for reconsideration, states: "The time
periods for the service of answering and reply memoranda, if any, shall be governed by Local Civil Rule 6.1(a) or
(b), as in the case of the original motion." Here, since the original motion was discovery-related, the time period
under Local Civil Rule 6.1(a) shall apply, such that answering papers are due within seven days and reply papers
are due two days thereafter. The parties of course may consent to a modification of this schedule, or seek an
extension of time for good cause shown. SO ORDERED.
Dated: 12/7/2020
